Wheeler, J.
A preliminary injunction is granted only to restrain injury in its nature irreparable. The orators’ .patent would not be infringed without employing means for the introduction of steam into the mixer or hopper. The defendants do not employ any such device, and disclaim any intention of doing so. They did at one time employ steam in a manner that might be an infringement and might not. Whether it was or not is so doubtful as to make it seem most proper to leave that question to the hearing. The orators are not now in any ' danger of any irreparable injury. Motion denied.